      9:18-cv-00083-MBS         Date Filed 01/30/19      Entry Number 75         Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Tomasa Romero Solis, Heriberto Gonzalez  )           C/A No.: 9:18-CV-0083-MBS
Najera, Anareli Mendiola Romero, Edgar   )           (consolidated with 2:18-cv-69-MBS, 2:18-
Mendiola Romero, and Juan Carlos         )           cv-71-MBS, 2:18-cv-73-MBS, 2:18-cv-74
Mendiola Romero,                         )           -MBS, 2:18-cv-76-MBS, 2:18-cv-77-MBS,
                                         )           9:18-cv-82-MBS, and 9:18-cv-93-MBS)
                             Plaintiffs, )
                                         )
                      v.                 )
                                         )
L. Frank Cissna, Director, United States )
Citizenship and Immigration Services,    )
                                         )
                             Defendant.  )
___________________________________ )

                                             ORDER

       This case is before the Court on the parties’ joint motion for an amended scheduling

order. The Court lifts the stay and enters the following schedule:

       •       By February 22, 2019, Defendant shall file its response to Plaintiffs’ motion for

               summary judgment, and shall file its cross-motion for summary judgment;

       •       By March 8, 2019, Plaintiffs shall file their reply in support of their motion

               for summary judgment, and shall file their response to Defendant’s motion

               for summary judgment;

       •       By March 22, 2019, Defendant shall file its reply in support of its motion for

               summary judgment.




                                                 1
      9:18-cv-00083-MBS      Date Filed 01/30/19   Entry Number 75      Page 2 of 2




        IT IS SO ORDERED.

January 29, 2018                                     s/Margaret B. Seymour _________
Charleston, South Carolina                           Margaret B. Seymour
                                                     Senior United States District Judge




                                           2
